DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/5/2021 has been entered. 
Response to Amendment
It should be noted the claim amendment filed 9/5/2021 is non-compliant, as the status of cancelled claims 2-17 is not listed in the amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP §  2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a force generator configured to apply a force in claims 1 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18-23 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wong (US2010/0314050A1) and Chitayat (US5952744). 
Wong reads on the claims as follows (refer to Fig. 3; limitations not disclosed by Wong are crossed out, below):
Claim 1. A bonding head (12) configured to mount components (26) on a substrate (28), comprising 
a shaft (34), 
a housing part (27) comprising a bearing (33) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke, 
a single drive (32), 

a force generator (14) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein 
the single drive is configured to rotate the shaft about the axis,
the single drive is an electric motor comprising a stator (inherently present) and a rotor (35), 




Claim 34. A die bonder (10) comprising: 
a bonding head (12) configured to mount components (26) on a substrate (28), having 
a shaft (34), 
a housing part (27) comprising a bearing (33) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke,
a single drive (32), 

a force generator (14) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein 
the single drive is configured to rotate the shaft about the axis 
the single drive is an electric motor comprising a stator (inherently present) and a rotor (35) and the single drive is configured to move the bonding head in the longitudinal direction of the axis, 




As it can be seen from the above, Wong discloses a die bonder, including a motor as a drive configured to rotate the shaft, but does not disclose an encoder, nor specific details regarding the structure of the motor.
Chitayat reads on the claims as follows (refer to Figs. 1a, 1b, 5a, and 9; limitations not disclosed by Chitayat are crossed out, below):
Claim 1. A 
a shaft (26), 
a housing part (28) comprising a bearing (76) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke, 
a single drive (motors 45 and 46 together), 
an encoder (bottom of 11b with 11b and 12) configured to measure the rotational position of the shaft, and 
a force generator (embodiments described with respect to Fig. 9; see col. 7, ln. 58 to col. 8, ln. 12, in which a pneumatic system is used as a force generator) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein

the single drive is an electric motor comprising a stator (13 with 15b) and a rotor (25 with 11), 
wherein the stator is attached to the housing part and the rotor to the shaft, the rotor comprises a plurality of permanent magnets (25), the stator comprises coils (15b) to which currents can be applied, wherein the magnetic field generated by the currents flowing through the entirety of the coils causes the rotation of the permanent magnets about the axis, and a length of the permanent magnets measured in the longitudinal direction of the axis is shorter or longer than an effective length of the coils measured in the longitudinal direction of the axis by at least the stroke (compare Figs. 1a and 1b; the magnets are longer than the coils by more than the stroke length shown in Fig. 1b; note that “length of the permanent magnets measured in the longitudinal direction of the axis” is understood to refer to the axial extent of the magnets, i.e. same length as the height of 11, not to the length of one individual magnet 25).
Claim 18. The bonding head according to claim 1, wherein the permanent magnets are arranged on a circle (see “rings” in col. 4, ln. 29).
Claim 19. The bonding head according to claim 1, wherein the permanent magnets are arranged on a circle with an area facing a center of the circle being alternately a north pole N and a south pole S. Please refer to Figs. 6a-6c. A circle can be drawn such that it passes through at least three diagonally-disposed consecutive magnets alternating in polarity. The current claim language does not limit the circle to one contained in a plane normal to the axial direction, nor do all the magnets have to be disposed on this circle (the claims utilize the transitional phrase “comprising”, which is open-ended).
Claim 20/21. The bonding head according to claim 1/18, wherein the encoder comprises a circular disc (bottom of cylindrical portion of 26) fixed to the shaft and having an encoder scale 
Claim 22/23. The bonding head according to claim 1/18, wherein the force generator is a pneumatic force generator (see Fig. 9; see col. 7, ln. 58 to col. 8, ln. 12) which has a pressure chamber to which compressed air can be supplied, wherein the pressure prevailing in the pressure chamber acts on an end of the shaft (such as lower end of 26).
Claim 34. 

a shaft (26), 
a housing part (28) comprising a bearing (76) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke,
a single drive (motors 45 and 46 together),
an encoder (11b with 12) configured to measure the rotational position of the shaft, and 
a force generator (embodiments described with respect to Fig. 9; see col. 7, ln. 58 to col. 8, ln. 12, in which a pneumatic system is used as a force generator) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein 
the single drive configured to rotate the shaft about the axis,

wherein the stator is attached to the housing part and the rotor to the shaft, the rotor comprises a plurality of permanent magnets (25), the stator comprises coils (15b) to which currents can be applied, wherein the magnetic field generated by the currents flowing through the entirety of the coils causes the rotation of the permanent magnets about the axis, and a length of the permanent magnets measured in the longitudinal direction of the axis is shorter or longer than an effective length of the coils measured in the longitudinal direction of the axis by at least the stroke (compare Figs. 1a and 1b; the magnets are longer than the coils by more than the stroke length shown in Fig. 1b; note that “length of the permanent magnets measured in the longitudinal direction of the axis” is understood to refer to the axial extent of the magnets, i.e. same length as the height of 11, not to the length of one individual magnet 25).
Claim 35. The bonding head according to claim 34, wherein the permanent magnets are arranged on a circle (see “rings” in col. 4, ln. 29).
Claim 36. The bonding head according to claim 34, wherein the permanent magnets are arranged on a circle with an area facing a center of the circle being alternately a north pole N and a south pole S. Please refer to Figs. 6a-6c. A circle can be drawn such that it passes through at least three diagonally-disposed consecutive magnets alternating in polarity. The current claim language does not limit the circle to one contained in a plane normal to the axial direction, nor do all the magnets have to be disposed on this circle (the claims utilize the transitional phrase “comprising”, which is open-ended).


Chitayat discloses a rotary-linear actuator suitable for example in positioning devices (see col. 1, lns. 10 and 11) such as positioning devices and robots. To plunger 26 can be attached a tool, for example (see col. 7, ln. 66). However, Chitayat does not disclose the tool being a used for mounting components on a substrate.
Taking into consideration the teachings of both references, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make a die bonder utilizing a rotary-linear actuator of the type disclosed by Chitayat, having attached at the lower end of the plunger a tool configured to mount components on a substrate (for example a collet such as collet 30 disclosed by Wong). One of ordinary skill in the art would have recognized that the bonding head of Wong comprises a component attachment tool connected to a linear-rotary actuator capable of axial and rotary motion, i.e. the same as the actuator of Chitayat. Therefore, one of ordinary skill in the art would have recognized the suitability of the actuator of Chitayat as an alternative implementation of a rotary-linear actuator. It is deemed obvious to replace one known structure with an equivalent structure performing the same function. Therefore, a die bonder having a structure as proposed would read on the claims.


Claim 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Chitayat, in view of Oshida (US2017/0234365A1).
Wong and Chitayat together render obvious the claimed invention, except for the limitations of claims 24-27. Chitayat disclose the use of an air bearing (see air bearing 76 having grooves 16, in Chitayat). However, the claimed arrangement of air inlets and air outlets is not disclosed. 
However, the claimed arrangement is known in the art. Oshida, for example, discloses a processing apparatus having a spindle rotatably supported by means of an air bearing (60) within a spindle housing. See Fig. 2. The bearing comprises air inlets (54a) and air outlets (56a), the air inlets and outlets being disposed so as to alternate, in the vertical direction. 
In light of the teachings of Oshida, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize, in the bonding head of Wong and Chitayat, an air bearing having alternating air inlets and outlets. One of ordinary skill in the art would have found it obvious to do so because Chitayat is vague with respect to the structural details of the air bearing, whereas Oshida discloses in more detail the construction of an air bearing. Therefore, one of skill in the art would have found it obvious to adopt the conventional air bearing structure disclosed by Oshida.
Claim 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Chitayat, as discussed above, further in view of Kostner (US2014/0175159A1).
Wong together with Chitayat render obvious the claimed invention, except for the limitations of claims 28-33.
Kostner discloses a thermocompression-bonding-type die bonder comprising a bonding head (2) for mounting semiconductor chips on a substrate. The bonding head has a temperature control device (see “cooling system” in last quarter of para. [0037]) serving to maintain the temperature of predetermined parts of the bonding head at a predetermined value.
In view of the teachings of Kostner, it would have been obvious to one of ordinary skill in the art to implement the die bonder proposed above with respect to claim 1 as a thermocompression-bonding-type bonder including temperature control means. One of ordinary skill in the art would have found it obvious to do so because it would amount to a simple substitution of one known element for another to yield predictable results. In particular, replacing a chip gripper having heating and cooling means and corresponding temperature control, in place of a simple chip gripper not having such features, would result in a bonding head configured to perform thermocompression bonding of dies.
Response to Arguments
Applicant's arguments filed 9/5/2021 have been considered. Applicant argues claims 1 and 34 have been amended to preclude the presence of additional coils which could be used for the axial motion.
The examiner respectfully submits that the amendment does not exclude the use of the Chitayat reference. The term “drive” does not suggest any particular direction of movement. Rather, it is understood to mean a mechanism for causing motion. The rejection was modified to refer to the combined structure of motors 45 and 46 as corresponding to the drive. The motors 45 and 46 can be thought of as a being part of a single drive capable of rotational and axial motion, because the stator laminations 13 are common to the two sets of coils, so the two motors 45 and 46 are not truly separate motors. The claim language does not restrict the single drive to only rotational motion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729